Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Amendment

This office action is in response to the amendment filed on 10/27/2022.  Claim 17 is canceled.  Claims 1-16 and 18-30 are pending in the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-10, 18-21 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20210219276, “Liu”; support in WO 2020/093124 A1) in view of Baliga et al (US 20120320919, “Baliga”).
	Re claims 1 and 20, Liu discloses a user equipment (UE) comprising a processor and a memory (figure 9b) for receiving a grant for the UE that indicates a set of time-frequency resources configured for sidelink or uplink communications for the UE from a base station (BS) (paragraph [0030]); receiving an indication instructing the UE to cancel transmissions having a low priority level during at least a portion of the set of time-frequency resources; and determining whether to transmit one or more messages via at least the portion of the set of time-frequency resources based at least in part on the indication (paragraphs [0028] and [0034]). Liu fails to disclose receiving the indication comprising a priority threshold. However, Baliga discloses cancelling packet transmission at lower priority level (paragraph [0074]; figure 7c). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu with Baliga for the benefit of providing efficient utilization of network resources by controlling packet transmission based on priority level of a packet.
	Re claims 10 and 29, Liu discloses a BS comprising a processor and a memory (figure 9a) for transmitting a grant to a UE that indicates a set of time-frequency resources configured for sidelink or uplink communications for the UE (paragraph [0030]); determining a priority of a message for transmission via a portion of the set of time-frequency resources, the message being one of an uplink or a sidelink; and transmitting an indication instructing the UE to cancel transmissions having a second priority during the portion of the set of time-frequency resources based at least in part on the priority of the message (paragraphs [0028] and [0034]). Liu fails to disclose the indication comprising a priority threshold. However, Baliga discloses cancelling packet transmission at lower priority level (paragraph [0074]; figure 7c). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu with Baliga for the benefit of providing efficient utilization of network resources by controlling packet transmission based on priority level of a packet.
	Re claims 2 and 21, the modified system of Liu discloses determining to refrain from transmitting the one or more messages based at least in part on the one or more messages having a second priority less than the priority threshold (paragraph [0028]).
	Re claims 6 and 25, Liu discloses identifying additional resources scheduled for an uplink message from the UE, wherein the additional resources at least partially overlap the set of time-frequency resources indicated by the grant (paragraph [0031]); and refraining from transmitting the uplink message based at least in part on the indication and the uplink message having the second priority (paragraph [0032]).
	Re claims 7 and 26, Liu discloses determining to transmit the one or more messages based at least in part on the one or more messages having a second priority greater than the priority threshold (paragraph [0025]).
	Re claims 8 and 27, Liu discloses the one or more messages are sidelink messages or uplink messages (paragraph [0028]).
	Re claims 9, 19 and 28, Liu discloses the set of time-frequency resources of the grant are periodic (figure 1, UL grants 122 and 124).
	Re claim 18, Liu discloses the indication comprises an indication of the portion of the set of time-frequency resources (figure 2, RUR including time-resource blocks).

Response to Arguments 
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467